Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement (IDS)
IDS filed on 5/3/2022 has been considered. Lined-through references, if any, are also considered but they will not be printed on the face of the patent because they are not prior art. Enclosed is a signed copy of the IDS. 
Allowable Subject Matter
Claims 1-2, 4-9 and 11-25 are allowed.
Claims 1-2, 4-9, 11-13 and 17-24 are allowed because the prior art of record fails to teach or render obvious the inclusion of the limitation that “the light transmissive insulating film is positioned between (i) the first layer of the second electrode and (ii) the second conductive type semiconductor layer, in a cross sectional view of the semiconductor light emitting element” as recited in claim 1.

Claims 14-16 are allowed because the prior art of record fails to teach or render obvious the inclusion of the limitation that “the light transmissive insulating film has a larger film thickness at an inner area than a film thickness at a perimeter area, in a cross sectional view of the semiconductor light emitting element” as recited in claim 14.

Claim 25 is allowed because the prior art of record fails to disclose or render obvious the limitation that: “in a plan view of the semiconductor light emitting element, an outer periphery of
the electrode elongated part, which includes opposing elongated outer edges of the second layer that extend along a direction of the maximum dimension of the electrode elongated part, is
entirely inside an area where the light transmissive insulating film is located, and in a plan view of the semiconductor light emitting element, an outer periphery of the external connecting part is entirely inside the area where the light transmissive insulating film is located.”

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Minh Nguyen whose telephone number is (571) 272-1748.  The examiner can normally be reached on Monday -Thursday 7:00 am - 5:00 pm ET.

 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Speer, can be reached on (313) 446-4825. The fax phone number for the organization where this application or proceeding is assigned is 571-273-9900.

 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/pair/PublicPair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Minh Nguyen/
Primary Examiner
CRU, AU 3991




Conferees:
/Tuan H. Nguyen/
Primary Examiner
CRU, AU 3991

/TIMOTHY M SPEER/Supervisory Patent Examiner, Art Unit 3991